Case 5:21-cv-00090-JPB-JPM Document 6 Filed 06/15/21 Page 1 of 4 PageID #: 31




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                      Wheeling

 WAYNE THOMAS JOHNSON,

                            Plaintiff,

              v.                                        Civil Action No.: 5:21-C V-90
                                                        Judge Bailey

 OFFICER HACKNEY,
 GREGORY MIMS, and
 HUDGINS, Warden,

                            Defendants.


                        MEMORANDUM OPINION AND ORDER

       The plaintiff, Wayne Thomas Johnson, a federal inmate incarcerated at USP

 Hazelton, filed this action prose on June 11, 2021 [Doc.   1]. The plaintiff has also applied
 to proceed in forma pauperis pursuant to 28 U.S.C.   § 1915(b) IDoc. 2].
       The Prison Litigation Reform Act of 1995 (PLRAI) provides that a sanction shall be

 imposed on those prisoners who file meritless lawsuits repeatedly. The sanction is that

 such prisoners lose the right to proceed without prepayment of fees and costs.

       In no event shalla pñsonerbdng a civil rights action or appealajudgment in

       a civil action or proceeding under this section if the prisoner has, on 3 or

       more occasions, while incarcerated or detained in any facility, brought an

       action or appeal in a court of the united States that was dismissed on the

       grounds that it is frivolous, malicious, or fails to state a claim upon which




                                             1
Case 5:21-cv-00090-JPB-JPM Document 6 Filed 06/15/21 Page 2 of 4 PageID #: 32




         relief may be granted, unless the prisoner is under imminent danger of

         serious physical injury.

 28 U.S.C.    §   1915(g); see also Ashley v. E. Dilworth, 147 F.3d 715 (6th Cir. 1998)

 (“Section 1915(g) denies the installment payment method to those prisoners who have had

 three previous cases or appeals dismissed as frivolous, malicious, or for failure to state a

 claim upon which relief can be granted (‘three strikes’).’).

         Consequently, “the proper procedure is forthe district court to dismiss the complaint

 without prejudice when it denies the prisoner leave to proceed in forma pauperis pursuant

 to the three strikes provision of 1915(g). The prisoner cannot simply pay the filing fee after

 being denied in forma pauperis status. He must pay the filing fee at the time he initiates

 the suit.” Dupree v. Palmer, 284 F.3d 1234, 1237 (11th Cir. 2002); see also Finley v.

 Doe, 2008 WL 2645472 (S.D. W.Va. June 30, 2008) (Johnston, J.).

        The undersigned’s review of PACER, the nationwide database maintained by the

 federal courts, indicates that at least three of the plaintiff’s prior civil cases qualify as strikes

 under this provision. See Johnson v. FtC, Dept. of Corrections, 2001 WL 34704467

 (4th Cir. 2001) (dismissed as frivolous); Johnson v. Smirnoff Distillery, 125 F.App’x 971

 (10th Cir. 2005) (“the strict court’s dismissal counts as a strike, as will this dismissal”);

 Johnson v. Buckley, Civil Action No. 1:00-CV-802-WLO (M.D. N.C. Oct. 5, 2000)

 (dismissed as frivolous pursuant to 28 U.S.C.        §   191 5(e)(2)(B)); Johnson v. Fuquay, Civil

 Action No. 1 :00-CV-1 200-WLO (M.D. N.C. Jan. 18.2001) (dismissed as frivolous pursuant

 to 28 U.S.C.     §   1915(e)(2)(B)); Johnson v. Fuquay, Civil Action No. 1:01-CV-702-WLO

 (M.D. N.C. January 2,2002) (dismissed as frivolous pursuant to 28 U.S.C.          § 191 5(e)(2)(B);


                                                  2
Case 5:21-cv-00090-JPB-JPM Document 6 Filed 06/15/21 Page 3 of 4 PageID #: 33




 Johnson v. North Carolina Prisoner Legal Services, Civil Action No. 5:01-CT-508-H

 (ED. Nt. Feb. 25, 2002) (dismissed as frivolous), affd, 23 F.App’x 179(4th Cir. 2002).

        In addition, the plaintiff has been advised on at least three prior occasions that he

 has three strikes for the purposes of 18 U.S.C.   § 1915(g). See Johnson v. Jackson, Civil
 Action No. 1 :03-CV-1 31 (W.D. N.C. Sept. 24, 2003); Johnson v. Trader, Civil Action No.

 5:05-CT-250-H (ED. N.C. Sept. 28, 2005); Johnson v. Riddick, Civil Action No.

 5:09-CT-3190-BO (E.D. N.C. Dec. 30, 2009).

        While the PLRA includes an exception to the        § 1915(g) filing restriction if the
 prisoner is under imminent danger of serious physical injury, that exception cannot apply

 in this case. The plaintiff complains that one defendant made sexual remarks to him, that

 one defendant has neglected his medical needs, and that one defendant has condoned

 his mistreatment. However, he identifies those medical problems as his eyesight and

 hearing. Nothing in the plaintiff’s complaint raises a credible allegation of imminent danger

 of serious physical injury.

        Accordingly, it is hereby ORDERED that the plaintiff’s Motion to Proceed in forma

 pauperis [Doc. 2] be DENIED, and the plaintiffs complaint [Doc. 1] be DISMISSED

 WITHOUT PREJUDICE to his right to file a new complaint along with the appropriate filing

 fee.

        The Clerk is DIRECTED to send a copy of this Memorandum Opinion and Order to

 the plaintiff by certified mail, return receipt requested, to his last known address as shown

 on the docket.




                                              3
Case 5:21-cv-00090-JPB-JPM Document 6 Filed 06/15/21 Page 4 of 4 PageID #: 34




       DATED: June 15, 2021




                                           JOH        ON BAILEY
                                           UNITED STATES DISTRICT JUDGE




                                       4
